Order entered October 6, 2015




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-14-01303-CV

                              JOHN WILLIAMS, Appellant

                                             V.

                                DART TRANSIT, Appellee

                     On Appeal from the County Court at Law No. 2
                                 Dallas County, Texas
                         Trial Court Cause No. CC-14-00720-B

                                         ORDER
       Because, as judges, we are bound by the federal constitution and must ensure

constitutional protections are honored, we DENY as moot appellant’s October 2, 2015 pro se

“Motion for Constitutional Right 14th Amendment.” See U.S. CONST. art. VI.




                                                   /s/   CRAIG STODDART
                                                         JUSTICE